


EXHIBIT 10.4
BOB EVANS FARMS, INC.
NON-COMPETITION AND CONFIDENTIALITY POLICY
Amended and Restated June 19, 2015


This Non-Competition and Confidentiality Policy (the “Policy”) is amended and
restated as of June 19, 2015, and continues to effective as to officers of Bob
Evans Farms, Inc., a Delaware corporation, or an officer of a subsidiary
(collectively the “Company”).
WHEREAS, an officer subject to this Policy (“Employee”) is in a position with
respect to which Employee has or will have access to confidential and
proprietary information of the Company;
WHEREAS, the Company believes that the confidential and proprietary information
of the Company is extremely important to the success of the Company, and
Employee understands and agrees that the Company is willing for Employee to have
access or continued access to such information, subject to and in consideration
of the agreements of Employee set forth in this Policy regarding
confidentiality, non-competition, non-solicitation and related matters.
WHEREAS, Employee has been informed that the Company requires, as a condition of
employment or continued employment, that the Employee be bound by the terms of
this Policy in order to protect the Company’s business interests;
NOW THEREFORE, in consideration of (i) Employee’s employment or continued
employment with the Company, (ii) the payment of Employee’s base salary and the
granting of incentive compensation to Employee; (iii) the receipt by Employee of
Confidential Information of the Company, as well as (iv) other good and valuable
consideration provided by the Company to Employee, Employee are bound by the
terms of this Policy.
1.Confidential Information. Except as otherwise required by applicable law,
Employee expressly agrees to keep and maintain Confidential Information
confidential and not, at any time during or subsequent to the Employee’s
employment with the Company or any subsidiary or affiliate of the Company, to
use any Confidential Information for the Employee’s own benefit or to divulge,
disclose or communicate any Confidential Information to any person or entity in
any manner except (a) to employees or agents of the Company or any subsidiary or
affiliate of the Company that need the Confidential Information to perform their
duties on behalf of the Company or any subsidiary or affiliate of the Company or
(b) in the performance of the Employee’s duties to the Company. Employee also
agrees to notify the Company promptly of any circumstance Employee believes may
legally compel the disclosure of Confidential Information and to give said
notice to the Company before disclosing any Confidential Information.
Non-Competition. Employee covenants and agrees that during his or her employment
and for a period listed on Exhibit A following the Employee’s termination from
employment (the “Restricted Period”), the Employee shall not, without the prior
written consent of the Company, directly or indirectly, as an employee,
employer, consultant, agent, principal, partner, shareholder, officer, director,
member, manager or through any other kind of ownership (other than ownership of
securities of publicly held corporations of which the Employee owns less than
three percent of any class of outstanding securities), membership, affiliation,
association, or in any other representative or individual capacity, engage in or
render, or agree to engage in or render, any services to any Competing Business.
For purposes of this Policy, “Competing Business” shall mean any business in
North America that (a) is engaged in the (i) family dining restaurant industry
or (ii) casual dining restaurant industry; but each of (i) and (ii) shall only
be considered to be a “Competing Business” to the extent that the Company is
actively engaged in the respective restaurant industry, or the Company has taken
substantial steps towards being actively engaged in the respective restaurant
industry, at the time of




--------------------------------------------------------------------------------




Employee’s termination of employment; (b) offers products that compete with
products offered by the Company or any of its affiliates; (c) offers products
that compete with products the Company or its affiliates have taken substantial
steps toward launching during the Employee’s employment with the Company; or (d)
is engaged in a line of business that competes with any line of business that
the Company or its affiliates are operating in, or have taken substantial steps
to begin operating in, determined at the time of Employee’s termination of
employment. During the Restricted Period following the Employee’s separation
from employment with the Company, the Employee may request, in writing, the
approval of the Company to provide services to a Competing Business in a
capacity that is unrelated to the business and products of the Company or any
subsidiary or affiliate of the Company and that will not result in the
unauthorized use or disclosure of Confidential Information to which the Employee
had access by virtue of his or her employment with the Company. The Employee
agrees to provide any information the Company deems necessary to make this
determination, and the Company shall not unreasonably withhold its approval.
2.Non-Solicitation. The Employee agrees that during his employment and during
the one-year period following his or her Termination, he or she shall not,
either directly or indirectly, on his or her own behalf or in the service or on
behalf of others: (i) solicit or divert, or attempt to solicit or divert any
person then employed by the Company or any subsidiary or affiliate of the
Company; or (ii) hire or attempt to hire any person then employed by the Company
or any subsidiary or affiliate of the Company as an officer, Region Coach, Head
Coach, Area Coach, or Market Coach, or similar positions.
3.Non-Disparagement. The Employee agrees that he or she shall not make or
publish any statement (orally or in writing) that becomes or reasonably could be
expected to become publicly known or otherwise impact the Company’s business, or
instigate, assist or participate in the making or publication of any such
statement, which would libel, slander or disparage (whether or not such
disparagement legally constitutes libel or slander) the Company, any subsidiary
or affiliate of the Company or their officers, directors and employees, or any
person affiliated with the Company, or the reputations of any of its past or
present shareholders, officers, directors, agents, representatives and
employees, unless compelled to do so by valid subpoena or other court order, and
in such case only after first notifying the Company in advance of such subpoena
or court order.
4.Certain Remedies. In recognition of the fact that a breach by Employee of any
of the provisions of this Agreement will cause irreparable and continuing damage
to the Company for which monetary damages alone will not constitute an adequate
remedy, the Company shall be entitled as a matter of right (without being
required to prove damages or furnish any bond or other security) to obtain a
restraining order, an injunction, an order of specific performance, or other
equitable or extraordinary relief from any court of competent jurisdiction
restraining any further violation of such provisions by Employee or requiring
Employee to perform his or her obligations hereunder. Such right to equitable or
extraordinary relief shall not be exclusive but shall be in addition to all
other rights and remedies to which the Company may be entitled at law or in
equity, including without limitation the right to recover monetary damages for
the breach of any of the provisions of this Policy.
5.Legitimate Business Interests. Employee further agrees, acknowledges and
understands that there are significant business reasons for entering into this
Policy and that this Policy is necessary to protect legitimate business
interests of the Company.
6.Reformation. If any provision of this Policy should ever be adjudicated to
exceed the time, geographic limitations or other scope of restriction permitted
by applicable law, then such provision shall be deemed reformed to the maximum
time, geographic limitations or other scope of restriction permitted by
applicable law. In the event any provision of this Policy is held to be
unenforceable for any reason, the remaining provisions of this Policy shall not
be affected thereby. The amendment and restatement of this




--------------------------------------------------------------------------------




Policy from time to time by the Company shall not impact the enforceability of
these or prior provisions contained in prior versions of the Policy.
7.Choice of Law. The validity, construction and interpretation of this Policy
and the rights and duties of the parties hereto shall be governed by the laws of
Ohio.
8.Choice of Forum. Any actions or proceedings instituted under this Policy with
respect to any matters arising under or related to this Policy, shall be brought
and tried only in courts located in the State of Ohio and by entering into this
Policy, Employee consents to the jurisdiction of both the federal and state
court systems in Ohio. Employee expressly waives his right to cause any such
actions or proceedings to be brought or tried elsewhere.
9.Successors and Assigns. This Policy shall inure to the benefit of and be
binding upon the Company, its successors and assigns, including, but not limited
to, any entity which may acquire all or substantially all of the Company’s
assets and business or into which the Company may be consolidated or merged. The
rights of the Employee may not be assigned or otherwise transferred nor may the
obligations of the Employee be delegated.
10.Waiver. In the event any obligation, agreement or covenant contained in this
Policy should be breached by either party and thereafter waived by the other
party, such waiver shall be limited to the particular breach so waived and shall
not be deemed to waive any other breach whatsoever.
11.NO EMPLOYMENT AGREEMENT. THIS POLICY IS NOT, AND SHALL NOT BE DEEMED TO BE,
AN EMPLOYMENT AGREEMENT THAT OBLIGATES THE COMPANY TO EMPLOY EMPLOYEE, OR
OBLIGATES EMPLOYEE TO CONTINUE IN THE COMPANY’S EMPLOYMENT, FOR ANY TERM
WHATSOEVER. UNLESS THERE IS A SEPARATE, WRITTEN EMPLOYMENT CONTRACT BETWEEN
EMPLOYEE AND THE COMPANY, EMPLOYEE IS AN “AT WILL” EMPLOYEE OF THE COMPANY AND
THE CONTINUATION OF EMPLOYEE’S EMPLOYMENT BY THE COMPANY IS SUBJECT TO THE RIGHT
OF THE COMPANY TO TERMINATE SUCH EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.
12.No Reliance. Employee represents and warrants to the Company that no promise
or inducement for this Policy has been made to Employee expect as set forth
herein; and this Policy is executed by Employee freely and voluntarily, and
without reliance upon any statement or representation by the Company, or any of
the Company’s attorneys, employees or agents except as expressly set forth
herein.
13.Other Agreements. This Policy, and the restrictions on Employee contained
herein, are in addition to any other agreements, covenants and restrictions
between the parties relating to the subject matter hereof. Employees who are
licensed to practice law and are employed by the Company to practice law on
behalf of the Company (“Legal Personnel”) are prohibited by the State of Ohio’s
constitution, ethical canons and the disciplinary rules from entering into
restrictive covenants limiting them from competition. The Company requires Legal
Personnel who are officers to sign confidentiality agreements instead of
non-compete agreements. No Legal Personnel shall be deemed to be in breach of
any Company rule or policy for not having signed an non-compete agreement.
14.Definition. Whenever used herein, the following term shall have the following
meaning unless a different meaning is clearly intended:
14.1    “Confidential Information” means any and all confidential or proprietary
information of the Company or any subsidiary or affiliate of the Company,
including without limitation: trade secrets (as defined by the laws of the State
of Ohio); business plans; financial information; accounting data; employment or
employee-related information; marketing plans and information; sales information
(including sales records, plans and projections); pricing information; supplier
and customer (current and prospective) information; product information
(including new products,




--------------------------------------------------------------------------------




recipes, formulas and samples); information related to the siting of new or
existing restaurants; information related to the design or construction of the
Company’s restaurants or plants; manufacturing processes; hiring and recruitment
information; all information relating to the Company’s goods and services;
research and development information; legal information (including legal issues,
cases and strategies) or other information, technology, data and materials,
disclosed verbally or in writing by the Company or any subsidiary or affiliate
of the Company to an Employee. “Confidential Information” does not include
information that is or becomes generally available to the public, other than
through disclosure by an Employee.
15.Notification. Employee agrees that the Company may notify any person or
entity employing Employee or evidencing an intention to employ Employee of the
existence and provisions of this Policy.
16.Acknowledgement. Employee understands and agrees that his or her
acknowledgement and agreeing to be bound by the terms of the Policy may be
completed by: (a) the Employee either in a written acknowledgement signed by the
Employee to this Plan; (b) or through the receipt of base salary or a grant or
award of bonus or incentive compensation referencing this Plan, or (c) by
Employee’s acknowledgement and agreeing to be bound with a digital, electronic,
or “click to agree” method pursuant to a computer terminal and software.
Employee agrees that acknowledging by means of a digital, electronic, or “click
to agree” signature, that Employee is bound by the terms of the Policy the same
as if Employee signed the acknowledgement in writing, and that the Company has
the right to rely upon Employee’s a digital, electronic, or “click to agree”
signature.










































--------------------------------------------------------------------------------








EXHIBIT A
BOB EVANS FARMS, INC.
NON-COMPETITION AND CONFIDENTIALITY POLICY


Class A: Restricted Period: 18 Months    
Bob Evans Farms, Inc.
•
Chief Financial Officer

•
Chief Accounting Officer

•
Executive Vice President

•
Senior Vice President

•
Chief Information Officer

•
Treasurer



Bob Evans Farms, LLC
•
President

•
Executive Vice President

•
Senior Vice President



BEF Foods, Inc.
•
President

•
Executive Vice President

•
Senior Vice President



Class B: Restricted Period: 12 Months
Bob Evans Farms, Inc.
•
Vice President



BEF Management, Inc.


•
Vice President



Bob Evans Farms, LLC
•
Vice President



BEF Foods, Inc.
•
Vice President







